Motion by appellant for a stay pending appeals, granted on condition that appellant perfect the appeals and be ready to argue or submit them at the September Term, beginning September 6, 1961; appeals ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before August 1, 1961. Motion by appellant to extend his time to serve his answer to the second amended complaint, granted; time extended until 10 days after entry of the order determining the appeals. Cross motion by respondent to dismiss appeals, denied. Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.